    Case 1:17-cr-00302-LMB Document 87 Filed 09/30/20 Page 1 of 4 PageID# 668




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
_______________________________
UNITED STATES,                  )
                                )
v.                              )           1:17-cr-302 (LMB)
                                )
NIKOLAI BOSYK,                  )
                                )
      Defendant.                )
_______________________________ )

                    REPLY TO GOVERNMENT’S OPPOSITION
            TO DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        Nikolai Bosyk, by counsel, hereby files this Reply to the Government’s Opposition to his

Motion for Compassionate Release.

        In its Opposition, the Government initially appears to argue that the Court should decline

to examine the merits of Bosyk’s petition because the Bureau of Prisons (BOP) has taken some

precautions against the spread of the coronavirus and can, of its own accord, provide for home

confinement and compassionate release to a select group of inmates. But these arguments are

unconvincing.

        First, while BOP has taken some precautions, it can hardly be questioned that the

coronavirus is spreading rapidly in prisons. Indeed, many of the precautions outlined in the

Government’s Opposition have been in effect since March 31, 2020, and yet, “COVID-19 case

rates have been substantially higher and escalating much more rapidly in prisons than in the US

population.” B. Saloner, et al., COVID-19 Cases and Deaths in Federal and State Prisons,

JAMA. 2020;324(6):602-603. doi:10.1001/jama.2020.12528.1 This, of course, suggests that

BOP’s precautions cannot do much to change the fundamental nature and risk of prison



1   https://jamanetwork.com/journals/jama/fullarticle/2768249
    Case 1:17-cr-00302-LMB Document 87 Filed 09/30/20 Page 2 of 4 PageID# 669




environments. To make matters worse, BOP appears to have concluded that some of its

precautions are unnecessary and decided to resume social visitation at all institutions by no later

than October 3, 2020.2 Second, while BOP can provide for home confinement and

compassionate release through its own processes, it summarily denied Bosyk’s request due to his

underlying offense. This is hardly the careful, multivariate analysis the Government attributes to

BOP.

         Inarguably, section 3582(c)(1)(A) provides authority for the Court to examine the merits

of Bosyk’s petition, as demonstrated by the substantial number of decisions, in this district and

across the nation, ordering inmates released in light of Covid-19. Accordingly, the Court should

examine whether Bosyk’s heightened risk of serious and fatal complications from Covid-19 are

extraordinary and compelling reasons warranting a sentence reduction or home confinement.

         Addressing the merits of Bosyk’s Motion, the Government acknowledges that Bosyk is at

heightened risk for severe Covid-19 complications, but argues that he has not shown his prison

facility is at risk for a coronavirus outbreak and that his release might increase rather than

mitigate his risk to such exposure.

         These arguments do not reflect reality. While FCI Allentown Low does not have any

positive inmates as of September 30, 2020, it is only a matter of time before the facility has its

own cases given that visitation is no longer suspended at the facility and FCI Allentown

Medium, which is within the same correctional complex, already has 26 positive inmates and 6

positive staff. Similarly, the Government’s argument that Bosyk perhaps runs a greater risk of

being exposed to the coronavirus in Hamilton, Virginia, than in FCI Allentown Low ignores the

larger reality of the situation. In Hamilton, Virginia, Bosyk can personally act in ways to



2   Visitation has already resumed at Bosyk’s facility.


                                                  2
  Case 1:17-cr-00302-LMB Document 87 Filed 09/30/20 Page 3 of 4 PageID# 670




minimize his risk. In FCI Allentown, on the other hand, Bosyk is utterly reliant on those

precautions BOP takes – a BOP, which has inexplicably committed to the resumption of social

visitation at all of its institutions. Can there really be any doubt that “[p]eople in jails and

prisons cannot practice social distancing, control their exposure to large groups, practice

increased hygiene, wear protective clothing, obtain specific products for cleaning and laundry,

avoid frequently touched surfaces, or sanitize their own environment.” United States v. Skelos,

2020 WL 1847558, at *1 (S.D.N.Y. Apr. 12, 2020). Accordingly, the Court should reject the

Government’s arguments and find that Bosyk’s specific vulnerability to severe Covid-19

complications constitutes an “extraordinary and compelling reason” in favor of compassionate

release. See, e.g., United States v. Poulios, 2020 WL 1922775, at *3 (E.D. Va. Apr. 21, 2020).

       Lastly, the Government argues that Bosyk remains a danger to the community given the

ease with which one can find child pornography online and that stringent monitoring heightens

the risk of probation officers contracting the coronavirus. These concerns can be addressed with

conditions of release.

       Accordingly, for these reasons and the reasons set for in Bosyk’s Motion for

Compassionate Release, Bosyk respectfully requests that this Court order his immediate

compassionate release, with or without a period of home confinement.

                                               Respectfully submitted,

                                               NIKOLAI BOSYK
                                               By Counsel

                                               ___/s/______________
                                               John C. Kiyonaga
                                               600 Cameron Street
                                               Alexandria, Virginia 22314
                                               Telephone: (703) 739-0009
                                               Facsimile: (703) 340-1642
                                               E-mail: john@johnckiyonaga.com



                                                   3
  Case 1:17-cr-00302-LMB Document 87 Filed 09/30/20 Page 4 of 4 PageID# 671




                                           Counsel for Defendant




                               Certificate of Electronic Service

       I hereby certify that on September 30, 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF System, with consequent service on all parties.

                                                   ____/s/_____________
                                                   John C. Kiyonaga




                                              4
